EXHIBIT Consent of Independent Accountants We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated 10 March 2008 relating to the financial statements and effectiveness of internal control over financial reporting, which appear in the Annual Report on Form 20-F of Unilever PLC and Unilever NV, together the Unilever Group, for the year ended December 31, 2007.We also consent to the references to us under the heading “Experts” in such Registration
